Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a photoacoustic and optical microscopy combiner, classified in G02B21/00 or G02B21/0004 (of a sub-class thereof).
II. Claims 16-20, drawn to a method of generating a photoacoustic image of a sample, classified in G01N21/1702 or A61B5/0095.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case: (1) the process as claimed can be practiced by another and materially different apparatus (e.g. an apparatus without the body, glass member, and sample slide, as claimed in, e.g., claim 1); and (2) the apparatus as claimed can be used to practice another and materially different process (e.g. a process which doesn’t use sub-diffraction spot size or pulsed laser light).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If applicant chooses invention I (claims 1-15) above, applicant must elect one of the following species.
This application contains claims directed to the following patentably distinct species.
	Species 1 (e.g. FIG. 2): The apparatus having two right angle prisms with parallel angled faces spaced by a gap, the body formed by two body portions, and the body not configured to receive water at a depth sufficient to submerge the glass member / prisms.
	Species 2 (e.g. FIG. 3): The apparatus having two right angle prisms with parallel angled faces spaced by a gap, the body formed by a single body portion, and the body not configured to receive water at a depth sufficient to submerge the glass member / prisms.
	Species 3a (e.g. FIG. 4): The apparatus having a body formed by a single body portion, the body is configured to receive water at a depth sufficient to submerge the glass member via reservoirs, said reservoirs not communicating via apertures through the body, and having an angled wall which supports the glass member (e.g. planar glass piece supported at 45 degree angle by the angled wall).
	Species 3b (e.g. FIG. 4): The apparatus having a body formed by a single body portion, the body is configured to receive water at a depth sufficient to submerge the glass member via reservoirs, said reservoirs not communicating via apertures through the body, and having one right angle prism (or multiple right angle prisms oriented the same way).
	Species 4a (e.g. FIG. 5): The apparatus having a body formed by two body portions, the body is configured to receive water at a depth sufficient to submerge the glass member via reservoirs, said reservoirs not communicating via apertures through the body, and having an angled wall which supports the glass member (e.g. planar glass piece supported at 45 degree angle by the angled wall).
	Species 4b (e.g. FIG. 5): The apparatus having a body formed by two body portions, the body is configured to receive water at a depth sufficient to submerge the glass member via reservoirs, said reservoirs not communicating via apertures through the body, and having one right angle prism (or multiple right angle prisms oriented the same way).
	Species 5a (e.g. FIG. 6): The apparatus having a body formed by two body portions, the body is configured to receive water at a depth sufficient to submerge the glass member via reservoirs, said reservoirs communicating via apertures through the body (the apertures being L-shaped and in communication with a water inlet for supplying water to the reservoirs via the apertures), and having an angled wall which supports the glass member (e.g. planar glass piece supported at 45 degree angle by the angled wall).
	Species 5b (e.g. FIG. 6): The apparatus having a body formed by two body portions, the body is configured to receive water at a depth sufficient to submerge the glass member via reservoirs, said reservoirs communicating via apertures through the body (the apertures being L-shaped and in communication with a water inlet for supplying water to the reservoirs via the apertures), and having one right angle prism (or multiple right angle prisms oriented the same way).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears claims 1-2 and 9-10 are generic. Further, it appears that the above species correspond to the claims as follows.
Species 1: Claims 4-8
Species 2: Claims 4-8
Species 3a: Claims 3, 11-13, and 15
Species 3b: Claims 3-4
Species 4a: Claims 3, 11-13, and 15
Species 4b: Claims 3-4
Species 5a: Claims 3, 11-13, and 15
Species 5b: Claims 3-4
Claim 14 is not present in the above list because it appears that claim 14 fails to correspond to any species but is also not generic. It appears that claim 14 would be rejectable under 112a as one or more of: (1) failing to comply with the written description requirement (i.e. containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention); and (2) not being enabled by the specification (i.e. the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention of claim 14). Specifically, claim 12 (on which claim 14 depends) recites that the device comprises “an angled surface positioned within the body, the angled surface oriented at a 45-degree angle relative to the base…and a glass member positionable within the body and at least partially supported by the angled surface and at least partially over the opening, the glass member including a face that is oriented parallel to [the] angled surface”. Claim 14 recites the device “further” comprising “a right-angled prism having a diagonal face that at least partially forms the angled surface”. The instant specification and figures fails to provide the above mentioned written description and/or enablement for the device having BOTH of: (1) a 45-degree angled surface which supports a glass member, the glass member having a face parallel to the angled surface; and (2) a right-angled prism having a diagonal face that at least partially forms the angled surface. More simply said, it appears the device either has either an angled wall supporting the glass member (e.g. a “flat” glass piece supported at a 45-degree angle by an angled wall) or a right-angled prism). 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Comment
It appears that claim 6 should depend on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2856